This Application, Having Been Filed On or After March 16, 2013,
is Being Examined under the First Inventor to File Provisions of the AIA 
DETAILED ACTION
Request for Continued Examination (RCE) under 37 CFR § 1.114
A request for continued examination under 37 CFR § 1.114, including the fee set forth in 37 CFR § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR § 1.114, and the fee set forth in 37 CFR § 1.17(e) has been timely paid, the finality of the previous Office action (16 September 2021 Final Office Action) has been withdrawn pursuant to 37 CFR § 1.114.
Election/Restrictions
 This application is in condition for allowance except for the presence of claims 1, 3, 5-9, 23 & 24 directed to an invention non-elected without traverse.  Accordingly, claims 1, 3, 5-9, 23 & 24 have been cancelled.
EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Non-Elected Claims have been cancelled 1, 3, 5-9, 23, & 24. (Currently Cancelled) 
To that end, claims 10, 12, & 14-22 are pending in this application.
REASONS FOR ALLOWANCE
Claims 10, 12, & 14-22 are allowed.  The following is an examiner's statement of reasons for allowance:
Regarding independent claim 10, the prior art of record specifically neither discloses nor suggests, in combination with the other recited limitations, an apparatus configured to deposit a protective coating within an interior of a gas container, the apparatus including:
a detachably attachable port assembly (herein after "port assembly") configured to seal a port of the gas container (herein after "gas container port") to seal the gas container so that the interior of the gas container (herein after "gas container interior") defines a reaction chamber;
a detachably attachable vacuum chamber (herein after "vacuum chamber") configured to surround the sealed gas container, the vacuum chamber including at least one feedthrough in a wall of the vacuum chamber (herein after "vacuum chamber wall");
at least one in-feed line through the port assembly and the at least one feedthrough, the at least one in-feed line providing a gas discharge point within the gas container at the end of the gas container where the port assembly attaches to the gas container port;
an inactive purge gas in-feed conduit on the side of the at least one feedthrough (herein after "at least one feedthrough side") in the vacuum chamber wall, the inactive purge gas in-feed conduit providing a discharge opening proximate to the at least one feedthrough side to guide inactive purge gas into the intermediate space between the gas container and the vacuum chamber;
an exhaust conduit providing an inactive purge gas exhaust point within 
a control system configured to control the exposure of the gas container interior to sequential self-saturating surface reactions by controlling the sequential introduction of a first precursor vapor and second precursor vapor through the gas discharge point to the gas container interior by way of the at least one in-feed line passing through the at least one feedthrough and port assembly, which seals the gas container port and gas container, to control the self-saturating surface reactions within the gas container interior.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stanislav Antolin whose telephone number is (313) 446-4885.  The examiner can normally be reached on Mon-Fri 08:00-17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Stanislav Antolin/
Examiner, Art Unit 1716

/Jeffrie R Lund/Primary Examiner, Art Unit 1716